
	

113 HRES 234 IH: Commemorating the 50th anniversary of the founding of the Organization of African Unity (OAU) and commending its successor, the African Union.
U.S. House of Representatives
2013-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. RES. 234
		IN THE HOUSE OF REPRESENTATIVES
		
			May 23, 2013
			Ms. Bass (for herself
			 and Mr. Honda) submitted the following
			 resolution; which was referred to the Committee on Foreign
			 Affairs
		
		RESOLUTION
		Commemorating the 50th anniversary of the
		  founding of the Organization of African Unity (OAU) and commending its
		  successor, the African Union.
	
	
		Whereas on May 25, 1963, 32 newly independent African
			 countries signed the Charter of the Organization of African Unity (OAU) to
			 promote unity, solidarity, and political and economic cooperation among
			 themselves, and to defend member states’ sovereignty, territorial integrity,
			 and independence;
		Whereas upon its inception, the OAU embraced the
			 principles of the Universal Declaration of Human Rights, including freedom of
			 association, free expression, and political participation;
		Whereas such efforts to encourage African unity, advance
			 human rights, and promote economic development on the continent were undermined
			 by regional conflicts, military coups, and civil wars, as well as large foreign
			 debts, increasing trade imbalances, food insecurity, and inequity;
		Whereas a decision declaring the establishment of the
			 African Union (AU) as a successor organization to the OAU to promote democratic
			 principles and institutions, encourage economic growth, and develop new tools
			 for the collective promotion of regional stability was adopted in Sirte, Libya,
			 on March 1, 2001, and March 2, 2001;
		Whereas the vision of the African Union is that of
			 An integrated, prosperous and peaceful Africa, driven by its own
			 citizens and representing a dynamic force in global arena;
		Whereas the African Union expresses commitment to the
			 essential values of transparency and accountability, and promotes democratic
			 processes across the continent of Africa;
		Whereas the African Union departed from the OAU's abiding
			 doctrine of nonintervention in the internal affairs of member states in favor
			 of a new policy establishing the right of the AU to intervene in the affairs of
			 a member state under grave circumstances, including with respect to war crimes,
			 genocide, and crimes against humanity;
		Whereas the African Union continues to build more robust
			 African regional institutions in order to address the myriad challenges facing
			 the continent, and has established an African peace and security architecture,
			 the New Partnership for Africa's Development, a strategic framework for
			 regional socioeconomic development, the Comprehensive Africa Agriculture
			 Development Program, and the African Peer Review Mechanism, which seeks to help
			 advance good governance, among other institutions;
		Whereas the African Union has contributed to regional
			 peace and security by mobilizing peacekeeping or intervention forces to protect
			 civilians or support political mediation missions, and peace-building processes
			 in Burundi, Comoros, Sudan, Somalia, and Mali;
		Whereas efforts to end conflicts on the continent of
			 Africa, which continue to destabilize states, undermine democracy, stifle
			 economic growth and investment, and rob young Africans of the opportunity for
			 an education and a better life, are a key United States objective;
		Whereas it is critical to the interests of the United
			 States that the African Union be well-resourced and capable of effectively
			 addressing current conflicts and preventing future ones, advancing
			 socioeconomic development and economic growth, and consolidating democracy and
			 good governance;
		Whereas the United States Government demonstrated its
			 strong commitment to working closely with the AU by establishing a Mission to
			 the African Union in 2006;
		Whereas on August 3, 2010, the United States and the
			 African Union signed a $5,800,000 multi-year assistance agreement to achieve
			 common policy objectives in the areas of peace and security, economic
			 development, regional integration, health and social welfare, and good
			 governance on the African continent;
		Whereas on June 14, 2012, President Obama announced a
			 United States Strategy Toward Sub-Saharan Africa, which calls on the United
			 States to deepen its partnership with African countries and regional
			 organizations by supporting efforts to advance accountable, democratic
			 governance, and adherence to human rights norms and the rule of law,
			 particularly by supporting the African Union African Charter on Democracy,
			 Elections, and Governance and other multilateral standards;
		Whereas key goals also supported by the African Union
			 include fostering peace and security, spuring economic growth, trade, and
			 investment; and promoting opportunity and development;
		Whereas on February 1, 2013, a Memorandum of Understanding
			 was signed between the United States and the African Union to cement
			 cooperation on peace and security; democracy, and governance, economic growth,
			 trade, and investment, and promotion of opportunity and development;
		Whereas the African Union serves as a preeminent dialogue
			 and policy-making forum for African leaders seeking to advance a wide-range of
			 regional political, security, social, and economic objectives, including
			 sub-regional integration, and is a key interlocutor for and representative of
			 the people of Africa in international political and policy forums, including
			 the United Nations; and
		Whereas close relations between the United States the
			 African Union mutually benefit the people of the United States and Africa and
			 the political, security, economic, and social relations that link them: Now,
			 therefore, be it
		
	
		That the House of
			 Representatives—
			(1)extends warm congratulations to the former
			 member states of the Organization of African Unity on the 50th year anniversary
			 of its founding, in particular its original 32 member states;
			(2)commends member
			 states of the African Union for their strong and determined joint efforts to
			 promote democratic societies, sustainable development, and sound economic
			 practices, and peace, security, and stability on the continent;
			(3)urges President
			 Barack Obama to continue to strongly support efforts to advance and strengthen
			 United States-African Union cooperation, including through United States
			 programs to help build the capacities of the African Union;
			(4)encourages
			 President Barack Obama to expedite and expand United States efforts to achieve
			 the goals and objectives of his United States Strategy Toward Sub-Saharan
			 Africa; and
			(5)emphasizes the
			 rule of law, good governance, respect for human rights, and open markets and
			 equitable socioeconomic growth and development as key pillars for long-term
			 stability and security on the continent of and United States engagement with
			 Africa.
			
